Exhibit 10.1

 

 

IOTA COMMUNICATIONS, INC.

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into on this
5th day of September, 2018, effective as of the 1st day of September, 2018 (the
“Effective Date”) by and between Iota Communications, Inc., a Delaware
corporation (“Company”), and Barclay Knapp (“Executive”).

 

WHEREAS, the Company desires to secure for itself the services of Executive, and
Executive wishes to furnish such services to the Company, pursuant to the terms
and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, Company and Executive, intending to be legally
bound, hereby agree as follows:

 

1.             Employment.

 

(a)     Term. This Agreement shall be effective as of the Effective Date and
continue until the two-year anniversary thereof, unless sooner terminated by
either party as hereinafter provided. In addition, this Agreement shall
automatically renew for periods of one (1) year unless either party gives
written notice to the other party at least ninety (90) days prior to the end of
the Term (as defined below) or at least ninety (90) days prior to the end of any
one (1) year renewal period that the Agreement shall not be further extended.
The period commencing on the Effective Date and ending on the date on which the
term of Executive’s employment under this Agreement terminates is referred to
herein as the “Term.”

 

(b)     Duties. During the Term, Executive shall be employed by the Company as
the Chairman and Chief Executive Officer with the duties, responsibilities and
authority commensurate therewith. Executive shall report to the Board of
Directors of the Company (the “Board”) and shall perform all duties and accept
all responsibilities incident to such position as may be reasonably assigned to
him by the Board.

 

(c)     Best Efforts. During the Term, Executive shall devote his best efforts
and full time and attention to promote the business and affairs of the Company,
and may not, without the prior written consent of the Board, operate,
participate in the management, operations or control of, or act as an employee,
officer, consultant, agent or representative of, any type of business or service
(other than as an employee of the Company). It shall not be deemed a violation
of the foregoing for Executive to (i) act or serve as a director, trustee or
committee member of any civic or charitable organization; (ii) manage his
personal, financial and legal affairs; or (iii) serve as a director of an
organization that is not a civic or charitable organization with the prior
consent of the Board which consent shall not be unreasonably withheld, in all
cases so long as such activities (described in clauses (i), (ii) and (iii)) are
permitted under the Company’s code of conduct and employment policies and do not
materially interfere with or conflict with his obligations to the Company
hereunder, including, without limitation, obligations pursuant to Section 6
below.

 

1

--------------------------------------------------------------------------------

 

 

2.             Compensation.

 

(a)      Base Salary. During the Term, the Company shall pay Executive a base
salary (“Base Salary”) at the annual rate of $450,000, less payroll deductions
and all required withholdings, payable in regular periodic payments in
accordance with the Company’s normal payroll practices. The Base Salary shall be
prorated for any partial year of employment on the basis of a 365-day year.
Executive’s Base Salary shall be subject to review, and at the approval of the
Board, subject to increase (but not decrease) during the Term, based upon the
performance of Executive and the Company, as determined by Board, in accordance
with the Company’s normal compensation and performance review policies for
senior executives generally.

 

(b)      Bonus. In addition to Executive’s Base Salary, Executive shall be
eligible to receive asemi-annual bonus for each fiscal year during the Term (the
“Bonus”) in accordance with the terms of the Company’s Annual Incentive Plan, as
amended from time to time. The Bonus will be awarded in the sole discretion of
the Company’s Board of Directors (the “Board”), based upon the Board’s
determination as to the Executive’s attainment of certain individual and
corporate performance goals and targets and the business condition of the
Company. The target amount of Executive’s annual Bonus shall be 100% of Base
Salary. The bonus formulas, performance milestones and other elements of
Executive’s bonus opportunities shall be established by the Board, in its sole
discretion, and communicated in writing (including email) to Executive from time
to time. The Bonus amount may be more or less than the target amount, as
determined by the Board in its sole discretion. Executive’s Bonus shall be paid
in semi-annual installments, with the first payment to be paid at the end of the
second quarter (November 30, 2018) of the fiscal year and the second payment to
be paid at the end of the fiscal year (May 31, 2019). Executive’s first
semi-annual payment for 2018, if any, shall be prorated as if Executive had
worked for the Company for six (6) months during 2018.

 

(c)       Equity Award.

 

(i)     Subject to the terms of the Company’s 2017 Equity Incentive Plan, as
amended from time to time (the “2017 Equity Plan”) and the approval of the
Board, the Company will grant Executive a stock option to purchase an amount of
shares of Common Stock determined by the Board, with an exercise price equal to
the fair market value of the Company’s common stock on the grant date (the
“Option Award”). The Option Award will be granted as soon as practicable
following the Effective Date and will be subject to a 4-year vesting period,
with six and one-quarter percent (6.25%) of the Option Award vesting in a series
of sixteen (16) successive equal quarterly installments, provided that Executive
is employed by the Company on each such vesting date. The Option Award will be
governed by the Plan and other documents issued in connection with the grant.

 

(ii)     In addition, during the Term, Executive shall be eligible to
participate in any long-term equity incentive programs established by the
Company for its senior level executives generally, including the 2017 Equity
Plan (or successor plan), at levels determined by the Board in its sole
discretion, commensurate with Executive’s position.

 

(d)       Vacation. During the Term, Executive shall be entitled to vacation,
holiday and sick leave at levels generally commensurate with those provided to
other senior executives of the Company, in accordance with the Company’s
vacation, holiday and other pay-for-time-not worked policies; provided, however,
that Executive shall be entitled to not less than twenty (20) days of paid
vacation each calendar year, prorated from any period of employment of less than
twelve (12) months in a calendar year. Such paid time off may be carried over
from year to year to the extent permitted in accordance with standard Company
policy and shall be paid to the extent accrued (and to the extent not used) as
of Executive’s termination of employment.

 

2

--------------------------------------------------------------------------------

 

 

(e)      Employee Benefits. Executive shall, in accordance with Company policy
and the terms of the applicable plan documents, be eligible to participate in
benefits under any benefit plan or arrangement that may be in effect from time
to time and made available to similarly situated Company Executives. The Company
reserves the right in its sole discretion to modify, add or eliminate benefits
at any time. All benefits shall be subject to the terms and conditions of the
applicable plan documents, which may be amended or terminated at any time.

 

(f)      Expense Reimbursement. During the Term, the Company shall reimburse
Executive, in accordance with the policies and practices of the Company in
effect from time to time, for all reasonable and necessary business expenses and
other disbursements incurred by him for or on behalf of the Company in
connection with the performance of his duties hereunder upon presentation by
Executive to the Company of appropriate documentation thereof.

 

3.             Termination of Employment.

 

(a)      Death or Disability. Executive’s employment hereunder shall terminate
upon Executive’s death or involuntary termination of employment by the Company
on account of his Disability (as defined below), subject to the requirements of
applicable law. If Executive’s employment terminates due to death or involuntary
termination by the Company on account of Executive’s Disability, no payments
shall be due under this Agreement, except that Executive (or in the event of
Executive’s death, Executive’s executor, legal representative, administrator or
designated beneficiary, as applicable), shall be entitled to receive any amounts
earned, accrued and owing but not yet paid under Section 2 above and any
benefits accrued and due under any applicable benefit plans and programs of the
Company. For purposes of this Agreement, the term “Disability” shall mean such
physical or mental illness or incapacity of Executive as shall (i) prevent him
from substantially performing his customary services and duties to the Company,
and (ii) continue for periods aggregating more than sixty (60) days in any six
(6)-month period. The Company shall determine whether there is a Disability
after consultation with a qualified, independent physician. Executive shall
cooperate with the Company, including making himself reasonably available for
examination by physicians at the Company’s request, to determine whether or not
he has incurred a Disability. Executive’s failure (other than a failure caused
by the Disability) to cooperate with the Company in a determination of
Disability shall be treated as Executive’s voluntary resignation from the
Company without Good Reason.

 

(b)      Termination for Cause. The Company may terminate Executive’s employment
hereunder at any time for Cause (as defined below) upon written notice to
Executive (as described below), in which event all payments under this Agreement
shall cease, except for any amounts earned, accrued and owing, but not yet paid
under Section 2 above and any benefits accrued and due under any applicable
benefit plans and programs of the Company.

 

(c)      Voluntary Resignation. Executive may voluntarily terminate his
employment without Good Reason (as defined below) upon sixty (60) days advance
written notice to the Company. In such event, after the effective date of such
termination, no payments shall be due under this Agreement, except that
Executive shall be entitled to any amounts earned, accrued and owing, but not
yet paid under Section 2 above and any benefits accrued and due under any
applicable benefit plans and programs of the Company.

 

3

--------------------------------------------------------------------------------

 

 

(d)        Termination without Cause; Resignation for Good Reason. Except as
provided in Section 4(a) below, if Executive’s employment is terminated by the
Company (or the surviving company following a Change in Control (as defined in
Section 3(h)(iii) below)) without Cause or by Executive for Good Reason, either
before or after a Change in Control, the provisions of this Section 3(d) shall
apply. The Company may terminate Executive’s employment with the Company at any
time without Cause upon not less than sixty (60) days’ prior written notice to
Executive. The Company may, in its sole and absolute discretion, pay Executive
his Base Salary in lieu of any unexpired period of notice and terminate his
employment immediately. Except as provided in Section 4(a) below, upon
termination of Executive ‘s employment by the Company without Cause or by
Executive for Good Reason, either before or after a Change in Control, Executive
will be entitled to receive Severance Pay.

 

(e)       Termination without Cause or Resignation for Good Reason Within Sixty
Days Before or Twelve Months Following a Change in Control. Notwithstanding
anything to the contrary herein, if there is both a Change in Control and
Executive’s employment is terminated without Cause or by Executive for Good
Reason within sixty (60) days before or within twelve (12) months following such
Change in Control (a “CIC Termination”), Executive shall be entitled to (i) the
payments set forth under subsection 3(f)(i), (ii) the payment described in
subsection 3(f)(ii) on the same terms and conditions described in subsection
3(f)(ii), (iii) the payments set forth under subsection 3(f)(iii), and (iv) in
lieu of the benefit described in subsection 3(f)(iv), notwithstanding any
provision to the contrary in the 2017 Equity Plan (or a successor plan) or any
applicable agreement (including this Agreement), all outstanding equity grants
held by Executive immediately prior to the CIC Termination which vest based upon
Executive’s continued service over time shall accelerate, become fully vested
and/or exercisable, as the case may be, as of the date of the CIC Termination
and all outstanding equity grants held by Executive immediately prior to the CIC
Termination which vest based upon attainment of performance criteria shall
remain subject to the terms and conditions of the agreement evidencing such
performance based award. Notwithstanding the foregoing in this Section 3(e), no
amounts under this Section 3(e) will be paid or benefits under this Section 3(e)
will be provided, in each case, upon a CIC Termination unless Executive executes
and does not revoke a Release and continues to comply with the covenants set
forth in Section 6 below and the provisions of any confidentiality,
non-competition, non-solicitation or invention assignment agreement with the
Company to which Executive is subject.

 

(f)       Post-Termination Compensation and Benefits.

 

(i)     Severance Pay. Upon the occurrence of a qualifying event and subject to
the terms of this Agreement, the Company will pay to Executive severance as
follows: the rate of Executive’s annual Base Salary in effect at the time of
termination will be divided by twelve (12) (the “Monthly Severance Amount”). The
Company will pay Executive the Monthly Severance Amount each month for the
eighteen (18) month period following the Termination Date, less applicable tax
withholding, in approximately equal installments beginning within the sixty
(60)-day period following the date of Executive’s termination of employment and
continuing on each payroll date thereafter, in accordance with the Company’s
regular payroll practices. The first severance payment will include any missed
payments during such sixty (60)-day period.

 

(ii)     Final Year Bonus. The Company will pay to Executive a pro rata Annual
Bonus for the year in which the termination of employment occurs, which shall be
determined based on Executive’s actual Annual Bonus earned for the year in which
termination of employment occurs (if any), based on actual performance,
multiplied by a fraction, the numerator of which is the number of days in which
Executive was employed by Company during the year in which the termination of
employment occurs, and the denominator of which is three hundred sixty-five
(365). The pro rata Annual Bonus described in this subsection 3(f)(ii) will be
paid at the same time and under the same terms and conditions and on the same
schedule as bonuses are paid to other executives of the Company, subject to
Section 5(b) below.

 

4

--------------------------------------------------------------------------------

 

 

(iii)     COBRA Reimbursement. For the six (6) month period following
Executive’s termination of employment, provided that Executive timely elects
COBRA, the Company will reimburse Executive for the monthly COBRA cost of
continued medical and dental coverage for Executive and, where applicable, his
spouse and dependents, at the level in effect as of the date of Executive’s
termination of employment, less the employee portion of the applicable premiums
that Executive would have paid had he remained employed during the such six (6)
month period (the COBRA continuation coverage period shall run concurrently with
the six (6) month period that Executive is provided with medical and dental
coverage under subsection 3(f)(i)). These reimbursements will commence within
the sixty (60)-day period following the date of Executive’s termination of
employment and will be paid on the first payroll date of each month, provided
that Executive demonstrates proof of payment of the applicable premiums prior to
the applicable reimbursement payment date. Notwithstanding the foregoing, the
Company’s reimbursement of the monthly COBRA premiums in accordance with this
subsection 3(f)(iii) shall cease immediately upon the earlier of: (A) the end of
the six (6) month period following Executive’s termination of employment, or (B)
the date that Executive is eligible for comparable coverage with a subsequent
employer. Notwithstanding the foregoing, the Company reserves the right to
restructure the foregoing COBRA premium reimbursement arrangement in any manner
necessary or appropriate to avoid fines, penalties or negative tax consequences
to the Company or Executive (including, without limitation, to avoid any penalty
imposed for violation of the nondiscrimination requirements under the Patient
Protection and Affordable Care Act or the guidance issued thereunder), as
determined by the Company in its sole and absolute discretion.

 

(iv)     Equity Vesting. Notwithstanding any provision to the contrary in the
2017 Equity Plan (or a successor plan) or any applicable agreement (including
this Agreement), all outstanding equity grants held by Executive immediately
prior to Executive’s termination date which vest based upon Executive’s
continued service over time that would have become vested during the twelve (12)
month period following Executive’s termination date had Executive remained
employed during such twelve (12) month period shall accelerate, become fully
vested and/or exercisable, as the case may be, as of Executive’s termination
date. All outstanding equity grants held by Executive immediately prior to
Executive’s termination date which vest based upon attainment of performance
criteria shall remain subject to the terms and conditions of the agreement
evidencing such performance based award.

 

(v)     Accrued Compensation and Benefits. Executive shall also be entitled to
any amounts earned, accrued and owing but not yet paid under Section 2 above and
any benefits accrued and due under any applicable benefit plans and programs of
the Company without regard to whether Executive does not execute or revokes the
Release.

 

(g)       Pre-Condition for Post-Termination Compensation and Benefits. The
Company will not be required to pay the Severance Pay, Final Year Bonus or COBRA
Reimbursement unless: (i) within thirty (30) days following termination,
Executive executes, delivers to the Company, and does not revoke, a written
release agreement (“Release Agreement”) in a form satisfactory to the Company,
releasing the Company, each parent, subsidiary, affiliate of the Company, and
any of their respective past or present officers, directors, mangers, employees
or agents from all liability with respect to all matters arising out of
Executive’s employment by the Company, or the termination thereof (other than
claims for any entitlements under the terms of this Agreement or under any plans
or programs of the Company under which Executive has accrued and is due a
benefit) and (ii) Executive continues to comply with the provisions of this
Agreement. Notwithstanding any provision of this Agreement to the contrary, in
no event shall the timing of Executive’s execution of the Release, directly or
indirectly, result in Executive designating the calendar year of payment, and if
a payment that is subject to execution of the Release could be made in more than
one taxable year, payment shall be made in the later taxable year.

 

5

--------------------------------------------------------------------------------

 

 

(h)       Definitions.

 

(i)     For purposes of this Agreement, the term “Cause” shall mean: (i)
Executive’s conviction of a felony; (ii) conviction of a misdemeanor in
connection with the performance of Executive’s obligations to the Company or
which adversely affects Executive’s ability to perform obligations to the
Company; (ii) Executive’s willful disloyalty, deliberate dishonesty or breach of
fiduciary duty related to Executive’s employment by the Company; (ii) a material
breach by Executive of the terms of this Agreement; (iv) the commission by
Executive of any fraud or embezzlement against the Company; (v) Executive’s
unreasonable refusal to follow a lawful directive of a superior; or (vi)
Executive’s substantial violation of the policies contained in the Company’s
Employee Handbook.

 

(ii)     For purposes of this Agreement, “Good Reason” shall mean (i) a material
adverse change by the Company in Executive’s duties, authority or
responsibilities as President and Chief Financial Officer which is accompanied
by a material reduction in Executive’s base salary, bonus potential, and option
grant potential; (ii) a failure by the Company to pay any amount due and owing
hereunder; (iii) a material breach of this Agreement by the Company which has
not been cured within ten (10) business days after written notice thereof by
Executive. Notwithstanding any provision of this definition of Good Reason to
the contrary, Executive shall not have Good Reason for termination unless
Executive gives written notice of termination for Good Reason within thirty (30)
days after the event giving rise to Good Reason occurs, the Company does not
correct the action or failure to act that constitutes the grounds for Good
Reason, as set forth in Executive’s notice of termination, within thirty (30)
days after the date on which Executive gives written notice of termination, and
Executive terminates employment within sixty (60) days after the event that
constitutes Good Reason. If Executive’s resignation occurs after such time, the
resignation shall be treated as a voluntary resignation other than for Good
Reason and Executive will not be entitled to severance benefits under this
Agreement.

 

(iii)     For purposes of this Agreement, the term “Change in Control” shall
have the same meaning ascribed to such term under the 2017 Equity Plan, as in
effect on the date hereof and as it may be amended from time to time, or if the
2017 Equity Plan is no longer in effect, a successor plan thereto.

 

(i)       Resignation of All Other Positions. Upon termination of the
Executive’s employment hereunder for any reason, the Executive agrees to resign,
effective on the Termination Date from all positions that the Executive holds as
an officer or member of the board of directors (or a committee thereof) of the
Company or any of its affiliates.

 

6

--------------------------------------------------------------------------------

 

 

4.             Application of Section 2800. In the event that it shall be
determined that any payment or distribution in the nature of compensation
(within the meaning of section 280G(b)(2) of the Internal Revenue Code of 1986,
as amended (the “Code”)) to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would constitute an “excess parachute payment”
within the meaning of section 280G of the Code, the aggregate present value of
the Payments under the Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below), provided that the reduction shall be made only
if the Accounting Firm (described below) determines that the reduction will
provide Executive with a greater net after-tax benefit than would no reduction.
The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of Payments under this Agreement without
causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with section 280G(d)(4) of the Code.
The term “Excise Tax” means the excise tax imposed under section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax. Payments under this Agreement shall be reduced on a nondiscretionary
basis in such a way as to minimize the reduction in the economic value
deliverable to Executive. Where more than one payment has the same value for
this purpose and they are payable at different times they will be reduced on a
pro rata basis. Only amounts payable under this Agreement shall be reduced
pursuant to this Section 4(b). All determinations to be made under this Section
4(b) shall be made by an independent certified public accounting firm selected
by the Company immediately prior to the Change in Control (the “Accounting
Firm”), which shall provide its determinations and any supporting calculations
both to the Company and Executive within ten (10) days of the Change in Control.
Any such determination by the Accounting Firm shall be binding upon the Company
and Executive. All of the fees and expenses of the Accounting Firm in performing
the determinations referred to in this Section 4(b) shall be borne solely by the
Company.

 

5.             Section 409A.

 

(a)     Compliance with Section 409A. This Agreement is intended to comply with
section 409A of the Code and its corresponding regulations, or an exemption, and
payments may only be made under this Agreement upon an event and in a manner
permitted by section 409A, to the extent applicable. Severance benefits under
the Agreement are intended to be exempt from section 409A of the Code under the
“short-term deferral” exception, to the maximum extent applicable, and then
under the “separation pay” exception, to the maximum extent applicable. For
purposes of section 409A of the Code, all payments to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” within the meaning of such term under section 409A of the Code, each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. In no event shall Executive,
directly or indirectly, designate the calendar year of payment. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

 

7

--------------------------------------------------------------------------------

 

 

(b)     Payment Delay. Notwithstanding any provision in this Agreement to the
contrary, if at the time of Executive’s separation from service with the
Company, the Company has securities which are publicly traded on an established
securities market and Executive is a “specified employee” (as defined in section
409A of the Code) and it is necessary to postpone the commencement of any
severance payments otherwise payable pursuant to this Agreement as a result of
such separation from service to prevent any accelerated or additional tax under
section 409A of the Code, then the Company will postpone the commencement of the
payment of any such payments hereunder (without any reduction in such payments
ultimately paid or provided to Executive) that are not otherwise exempt from
section 409A of the Code, until the first payroll date that occurs after the
date that is six (6) months following Executive’s separation from service with
the Company. If any payments are postponed due to such requirements, such
postponed amounts will be paid in a lump sum to Executive on the first payroll
date that occurs after the date that is six (6) months following Executive’s
separation from service with the Company. If Executive dies during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of Executive’s estate within sixty (60) days after the date of
Executive’s death.

 

6.             Restrictive Covenants and Representations.

 

(a)     Confidential and Proprietary Information. Contemporaneously with this
Agreement, Executive executed the Company’ s standard Proprietary Information
and Invention Assignment Agreement, attached hereto as Exhibit A (the
“Proprietary Information and Invention Assignment Agreement”), all of the terms
of which are hereby incorporated into this Agreement by reference. Executive
hereby agrees that, during the Term and thereafter, Executive shall hold in
strict confidence any proprietary or Confidential Information (as defined below)
related to the Company and its parents, subsidiaries and affiliates, except that
he may disclose such information pursuant to law, court order, regulation or
similar order or in accordance with Sections 6(g) and (h) below. For purposes of
this Agreement, the term “Confidential Information” shall mean all information
of the Company or any of its parents, subsidiaries and affiliates (in whatever
form) which is not generally known to the public, including without limitation
any inventions, processes, methods of distribution, customer lists, trade
secrets, information regarding plans for research, development, new products,
marketing and selling, business plans, budgets, unpublished financial
statements, licenses, prices, costs, suppliers and customers and information
regarding the skills and compensation of Company employees. Notwithstanding the
foregoing, it is understood that, at all times, Executive is free to use
information which is generally known in the trade or industry, which is not
gained as a result of a breach of this Agreement, and which is acquired as a
result of Executive’s own skill, knowledge, know-how and experience. Executive
agrees that, upon the termination of this Agreement, he shall not take, without
the prior written consent of the Company or in accordance with Sections 6(g) and
(h) below, any document (in whatever form) of the Company or its parents,
subsidiaries or affiliates, which is of a confidential nature relating to the
Company or its parents, subsidiaries or affiliates, or, without limitation,
relating to its or their methods of distribution, or any description of any
formulas or secret processes and will return any such information (in whatever
form) then in his possession.

 

(b)     Non-Competition. Executive acknowledges that during his employment with
the Company, Executive will become familiar with trade secrets and other
Confidential Information concerning the Company, its subsidiaries and their
respective predecessors, and that Executive’s services will be of special,
unique and extraordinary value to the Company. Accordingly, Executive hereby
agrees that, subject to the requirements of applicable law, at any time during
the Term, and for a period of six (6) months after Executive’s date of
termination of employment for any reason (the “Restriction Period”), Executive
will not, directly or indirectly, whether for compensation or not, own, manage,
control, participate in, consult with, render services for, or in any manner
engage in any business involving or related to (directly or indirectly) products
or services that are competitive with products and services that were or were
being designed, conceived, marketed, sold, distributed and/or developed by the
Company during Employee’s employment by the Company or at the time of
termination of Employee’s employment by the Company. This restriction applies
within any geographical area in which, as of the date of Executive’s termination
of employment, the Company or its subsidiaries engage in business or
demonstrably plan to engage in business (the “Business”). It will not be
considered a violation of this Section 6(b) for Executive to be a passive owner
of not more than 1% of the outstanding stock of any class of a corporation which
is publicly traded, so long as Executive has no active participation in the
business of such corporation. In addition, the restrictions contained in this
section 6(b) shall not prevent Executive from accepting employment following
termination of employment with the Company with a large diversified organization
with separate and distinct divisions that do not compete, directly or
indirectly, with the Business, as long as prior to accepting such employment,
the Company receives separate written assurances from the prospective employer
and from Executive, satisfactory to the Company, to the effect that Executive
will not render any services, directly or indirectly, to any division or
business unit that competes, directly or indirectly, with the Business. During
the restrictive period set forth in the section, Executive will inform any new
employer, prior to accepting employment, of the existence of this Agreement and
provide such employer with a copy of this Agreement.

 

8

--------------------------------------------------------------------------------

 

 

(c)     Non-Solicitation. Executive hereby agrees that during the Term and the
Restriction Period, Executive will not, directly or indirectly, whether for
compensation or not, on his own behalf or through another entity: (i) solicit,
induce or attempt to induce any employee of the Company or its subsidiaries to
leave the employ of the Company or its subsidiaries, or in any way interfere
with the relationship between the Company or its subsidiaries and any employee
thereof or otherwise hire, retain, engage, employ or receive the services of an
individual who was an employee of the Company or its subsidiaries at any time
during such Restriction Period, except any such individual whose employment was
terminated by the Company more than six (6) months prior to Executive’s
separation from the Company; (ii) solicit, induce or attempt to induce any
person, firm or company who was a client, customer, supplier, agent or
distributor of the Company or its affiliates or subsidiaries during the one-year
period immediately preceding the Termination Date to decrease or cease doing
business with the Company or its subsidiaries; or (iii) have any dealings with
any person, firm or company who was a client, customer, supplier, agent or
distributor of the Company or its affiliates or subsidiaries during the one-year
period immediately preceding the Termination Date with whom Executive shall have
been engaged or involved by virtue of his duties during the one-year period
immediately preceding the Termination Date where such dealing may lead to such
person or entity to cease doing business with the Company on substantially the
same terms as previously (or at all).

 

(d)     Judicial Modification of Restrictions. If the period of time or area
specified in Sections 6(b) or 6(c) should be adjudged unreasonable in any court
proceeding, then the period of time shall be reduced by such number of months or
the area shall be reduced by the elimination of such portion thereof as deemed
unreasonable, so that this covenant may be enforced during such period of time
and in such area as is adjudged to be reasonable.

 

(e)     Return of Property. Upon termination of Executive’s employment with the
Company for any reason whatsoever, voluntarily or involuntarily (and in all
events within five (5) days of Executive’s date of termination), and at any
earlier time the Company requests, Executive will deliver to the person
designated by the Company all originals and copies of all documents and property
of the Company in Executive’s possession, under Executive’s control or to which
Executive may have access, including but not limited to, any office, computing
or communications equipment (e.g., laptop computer, facsimile machine, printer,
cellular phone, etc.) that he has had or has been using, and any business or
business-related files that he has had in his possession, except as otherwise
permitted in accordance with Sections 6(g) and (h) below. Executive will not
reproduce or appropriate for Executive’s own use, or for the use of others, any
property, Confidential Information or Company inventions, and shall remove from
any personal computing or communications equipment all information relating to
the Company, except as otherwise permitted in accordance with Sections 6(g) and
(h) below.

 

9

--------------------------------------------------------------------------------

 

 

(f)     Non-Disparagement. Executive agrees that Executive will not disparage
the Company, its subsidiaries and parents, and their respective Executives,
directors, investors, employees, and agents, and its and their respective
successors and assigns, heirs, executors, and administrators, or make any public
statement reflecting negatively on the Company, its subsidiaries and parents,
and their respective officers, directors, investors, employees, and agents, and
its and their respective successors and assigns, heirs, executors, and
administrators, to third parties, including, but not limited to, any matters
relating to the operation or management of the Company, irrespective of the
truthfulness or falsity of such statement, except as may otherwise be required
by applicable law or compelled by process of law, except as otherwise permitted
in accordance with Sections 6(g) and (h) below. The Company shall instruct the
members of the Board and members of executive management not make any
disparaging or negative remarks, either oral or in writing, regarding Executive.

 

(g)     Cooperation. During the Term and thereafter, Executive shall cooperate
with the Company and its parents, subsidiaries and affiliates, upon the
Company’s reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company during the Term
(including, without limitation, Executive being available to the Company upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s reasonable request to give testimony without requiring service of a
subpoena or other legal process, and turning over to the Company all relevant
Company documents which are or may come into Executive’s possession during the
Term); provided, however, that any such request by the Company shall not be
unduly burdensome or interfere with Executive’s personal schedule or ability to
engage in gainful employment. In the event the Company requires Executive’s
cooperation in accordance with this Section 6(f), the Company shall reimburse
Executive for reasonable out-of-pocket expenses (including travel, lodging and
meals and reasonable attorneys’ fees) incurred by Executive in connection with
such cooperation, subject to reasonable documentation.

 

(h)     Reports to Government Entities. Nothing in this Agreement or the
Proprietary Information and Invention Assignment Agreement, restricts or
prohibits Executive from initiating communications directly with, responding to
any inquiries from, providing testimony before, providing Confidential
Information to, reporting possible violations of law or regulation to, or from
filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. However, to the
maximum extent permitted by law, Executive is waiving his right to receive any
individual monetary relief from the Company or any others covered by the Release
of Claims resulting from such claims or conduct, regardless of whether Executive
or another party has filed them, and in the event Executive obtains such
monetary relief the Company will be entitled to an offset for the payments made
pursuant to this Agreement. This Agreement does not limit Executive’s right to
receive an award from any Regulator that provides awards for providing
information relating to a potential violation of law. Executive does not need
the prior authorization of the Company to engage in conduct protected by this
paragraph, and Executive does not need to notify the Company that Executive has
engaged in such conduct.

 

10

--------------------------------------------------------------------------------

 

 

Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

 

(i)        Executive Representations.

 

(i)     Executive represents and warrants to the Company that there are no
restrictions, agreements or understandings whatsoever to which Executive is a
party which would prevent or make unlawful Executive’s execution of this
Agreement or Executive’s employment hereunder, which is or would be inconsistent
or in conflict with this Agreement or Executive’s employment hereunder, or would
prevent, limit or impair in any way the performance by Executive of the
obligations hereunder. In addition, Executive has disclosed to the Company all
restraints, confidentiality commitments, and other employment restrictions that
he has with any other employer, person or entity. Executive covenants that in
connection with his provision of services to the Company, Executive shall not
breach any obligation (legal, statutory, contractual or otherwise) to any former
employer or other person, including, but not limited to, obligations relating to
confidentiality and proprietary rights.

 

(ii)     Upon and after Executive’s termination or cessation of employment with
the Company and until such time as no obligations of Executive to the Company
hereunder exist, Executive shall (A) provide a complete copy of this Agreement
to any person, entity or association engaged in a competing business with whom
or which Executive proposes to be employed, affiliated, engaged, associated or
to establish any business or remunerative relationship prior to the commencement
of any such relationship and (B) shall notify the Company of the name and
address of any such person, entity or association prior to the commencement of
such relationship.

 

7.            Legal and Equitable Remedies. Because Executive’s services are
personal and unique and Executive has had and will continue to have access to
and has become and will continue to become acquainted with the proprietary
information of the Company, and because any breach by Executive of any of the
restrictive covenants contained in Section 6 would result in irreparable injury
and damage for which money damages would not provide an adequate remedy, the
Company shall have the right to enforce Section 6 and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach, or threatened breach, of the restrictive covenants set forth in
Section 6. Executive agrees that in any action in which the Company seeks
injunction, specific performance or other equitable relief, Executive will not
assert or contend that any of the provisions of Section 6 are unreasonable or
otherwise unenforceable. Executive irrevocably and unconditionally (a) agrees
that any legal proceeding arising out of this paragraph may be brought in the
United States District Court for the District of Pennsylvania, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Bucks County, Pennsylvania, (b) consents to the
non-exclusive jurisdiction of such court in any such proceeding, and (c) waives
any objection to the laying of venue of any such proceeding in any such court.
Executive also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers.

 

11

--------------------------------------------------------------------------------

 

 

8.            Survivability. The respective rights and obligations of the
parties under this Agreement shall survive any termination of Executive’s
employment to the extent necessary to the intended preservation of such rights
and obligations.

 

9.            Assignment. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, executors, administrators, legal representatives, successors
and assigns of the parties hereto, except that the duties and responsibilities
of Executive under this Agreement are of a personal nature and shall not be
assignable or delegable in whole or in part by Executive. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company, within fifteen (15) days of such succession,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place and Executive acknowledges that in such event the
obligations of Executive hereunder, including but not limited to those under
Section 6, will continue to apply in favor of the successor.

 

10.           Entire Agreement; Amendment, Waiver. This Agreement, together with
the Proprietary Information and Invention Assignment Agreement by and between
Executive and the Company, sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or terminated except upon written amendment approved by the
CEO and executed on the Company’s behalf by a duly authorized officer (other
than Executive) and by Executive. This Agreement supersedes the provisions any
other agreement between Executive and the Company that relate to any matter that
is also the subject of this Agreement.

 

11.           Remedies Cumulative; No Waiver. No remedy conferred upon a party
by this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity. No delay or omission by a party in exercising any right, remedy or power
under this Agreement or existing at law or in equity shall be construed as a
waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.

 

12.           Beneficiaries/References. Executive shall be entitled, to the
extent permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following Executive’s death by giving the Employer written notice
thereof In the event of Executive’s death or a judicial determination of
Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.

 

13.           Withholding. All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state and local taxes as the Company
is required to withhold pursuant to any law or governmental rule or regulation.
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

 

12

--------------------------------------------------------------------------------

 

 

14.           Indemnification. The Company agrees to indemnify and hold
Executive harmless to the fullest extent permitted by the laws of the State of
Delaware and under the bylaws of the Company, both as in effect at the time of
the subject act or omission. In connection therewith, Executive shall be
entitled to the protection of any insurance policies which the Company elects to
maintain generally for the benefit of the Company’s directors and officers,
against all costs, charges and expenses whatsoever incurred or sustained by
Executive in connection with any action, suit or proceeding to which Executive
may be made a party by reason of his being or having been a director, officer or
employee of the Company. This provision shall survive any termination of
Executive’s employment hereunder.

 

15.           Notices. Any notice or communication required or permitted under
the terms of this Agreement shall be in writing and shall be delivered
personally, or sent by registered or certified mail, return receipt requested,
postage prepaid, or sent by nationally recognized overnight carrier, postage
prepaid, or sent by facsimile transmission to the Company at the Company’s
principal office and facsimile number or to Executive at the address and
facsimile number, if any, appearing on the books and records of the Company.
Such notice or communication shall be deemed given (a) when delivered if
personally delivered; (b) five (5) mailing days after having been placed in the
mail, if delivered by registered or certified mail; (c) the business day after
having been placed with a nationally recognized overnight carrier, if delivered
by nationally recognized overnight carrier, and (d) the business day after
transmittal when transmitted with electronic confirmation of receipt, if
transmitted by facsimile. Any party may change the address or facsimile number
to which notices or communications are to be sent to it by giving notice of such
change in the manner herein provided for giving notice. Until changed by notice,
the following shall be the address and facsimile number to which notices shall
be sent:

 

If to the Company, to:

 

Iota Communications, Inc.

540 Union Square

New Hope, PA 18940

   

Attn: General Counsel

   

With a copy to:

 

Morgan, Lewis and Bockius LLP

502 Carnegie Center

Princeton, New Jersey 08540

Attn: Steven M. Cohen

(609) 919-6701 (facsimile)

 

If to Executive, to the most recent address on file with the Company or to such
other names or addresses as the Company or Executive, as the case may be, shall
designate by notice to each other person entitled to receive notices in the
manner specified in this Section 16.

 

13

--------------------------------------------------------------------------------

 

 

16.          Governing Law; Venue. The terms of this Agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this Agreement or arising out of, related to, or in any way connected with, this
Agreement, Executive’s employment with the Company or any other relationship
between Executive and the Company (the “Disputes”) will be governed by
Pennsylvania law, without regard to conflict of law principles. Executive and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Philadelphia, Pennsylvania in connection with any
Dispute or any claim related to any Dispute.

 

17.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.

 

18.          Headings; Gender. The headings of sections and subsections herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

 

19.          Severability. If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 Iota Communications, Inc.

 

 

 

 

 

 

 

 By:

 /s/ Terrence DeFranco

 

 Name:

 Terrence DeFranco

 

 Its

 President & CFO

               EXECUTIVE:          /s/ Barclay Knapp    Barclay Knapp

 

14

--------------------------------------------------------------------------------

 

 

Exhibit A

 

IOTA COMMUNICATIONS, INC.

 

PROPRIETARY INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT

 

As an employee of Solbright Group, Inc. (the “Company”), I acknowledge that the
Company operates in a competitive environment and that it enhances its
opportunities to succeed by establishing policies designed to identify and
secure the Company’s Intellectual Property and Proprietary Information. This
Agreement is designed to make clear that:

 

 

i)

I will maintain the confidentiality of the Company’s Proprietary Information and
use such Proprietary Information for the exclusive benefit of the Company;

 

 

ii)

Inventions that I create will be owned by the Company; and

 

 

iii)

My activities separate from the Company will not conflict with the Company’s
development of its proprietary rights.

 

In consideration of my employment and/or the continuation of my employment by
the Company, I hereby agree as follows:

 

1.

Provisions Related to Trade Secrets

 

 

(a)

I acknowledge that the Company possesses and will continue to develop and
acquire valuable Proprietary Information (as defined below), including
information that I may develop or discover as a result of my employment with the
Company.

 

 

(b)

As used in this Agreement, “Proprietary Information” means any information
(including any compilation, device, method, technique or process) that derives
independent economic value, actual or potential, from not being generally known
to the public or other persons who can obtain economic value from its disclosure
or use, and includes information of the Company, its customers, suppliers, joint
ventures, licensors, licensees, distributors and other persons and entities with
whom the Company does business. Such information includes, but is not limited
to: inventions processes, methods of distribution, customer lists, trade
secrets, information regarding plans for research, development, new products,
marketing and selling, business plans, budgets, unpublished financial
statements, licenses, prices, costs, suppliers and customers and information
regarding the skills and compensation of Company employees.

 

 

(c)

I will not disclose or use at any time, either during or after my employment
with the Company, any Proprietary Information except for the exclusive benefit
of the Company as required by my duties for the Company, as the Company
expressly may consent to in writing or in accordance with Sections 1(d) and (e)
below. Except as specifically authorized under Sections 1(d) and (e) below, I
will cooperate with the Company to implement reasonable measures to maintain the
secrecy of, and will use my best efforts to prevent the unauthorized disclosure,
use or reproduction of, all Proprietary Information.

 

15

--------------------------------------------------------------------------------

 

 

 

(d)

I understand that nothing in this Agreement restricts or prohibits me from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, including the U.S. Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. However, to the maximum extent permitted by law, I am
waiving my right to receive any individual monetary relief from the Company or
any others covered by the Release of Claims resulting from such claims or
conduct, regardless of whether I or another party has filed them, and in the
event I obtain such monetary relief the Company will be entitled to an offset
for the payments made pursuant to this Agreement. This Agreement does not limit
my right to receive an award from any Regulator that provides awards for
providing information relating to a potential violation of law. I do not need
the prior authorization of the Company to engage in conduct protected by this
paragraph, and Executive does not need to notify the Company that I have engaged
in such conduct.

 

Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

 

 

(e)

Upon leaving employment with the Company for any reason, I immediately will
deliver to the Company any property, records, documents and other tangible
materials (including all copies) in my possession or under my control, including
data incorporated in word processing, computer and other data storage media,
containing or disclosing Proprietary Information, except as otherwise permitted
in accordance with Sections 1(d) and (e) above.

 

2.

Ownership of Inventions

 

 

(a)

I agree to communicate to the Company as promptly and fully as practicable all
Inventions (as defined below) conceived or reduced to practice by me (alone or
jointly by others) at any time during my employment with the Company. I hereby
assign to the Company and/or its nominees all my right, title and interest in
such Inventions, and all my right, title and interest in any patents,
copyrights, patent applications or copyright applications based thereon. I will
give the Company and/or its nominees (at no expense to me) any assistance it
reasonably requires to perfect, protect and use its rights to all such
Inventions anywhere in the world.

 

16

--------------------------------------------------------------------------------

 

 

 

(b)

As used in this Agreement, the term “Inventions” includes, but is not limited
to, all discoveries, improvements, processes, developments, designs, know-how,
data, computer programs and formulae, whether patentable or unpatentable or
protectable by copyright or other intellectual property law.

 

 

(c)

Any provision in this Agreement requiring me to assign my rights in any
Invention does not apply to an Invention for which no equipment, supplies,
facility or trade secret information of the Company was used, and which was
developed entirely on my own time, and which:

 

 

(i)

does not relate directly to the Company’s business or to the Company’s
anticipated research or development, or

 

 

(ii)

does not result from any work performed by me for the Company.

 

 

(d)

I hereby designate and appoint the Company and each of its duly authorized
officers as my agent and attorney-in-fact to act for and in my behalf to execute
and file any document, and to do all other lawfully permitted acts to further
the prosecution, issuance and enforcement of patents, copyrights and other
proprietary rights with the same force and effect as if executed and delivered
by me.

 

3.

Conflicts With Other Activities

 

I understand that my employment with the Company and my compliance with this
Agreement do not and will not breach any agreement to keep in confidence any
information acquired by me prior to or outside of my employment with the
Company. I have not brought and will not bring with me to the Company for use in
the performance of my duties at the Company any materials, documents or
information of a former employer or any third party that are not generally
available to the public unless I have obtained express written authorization
from the owner for their possession and use by or for the Company. I have not
entered into and will not enter into any agreement, either oral or written, in
conflict with this Agreement.

 

4.

Miscellaneous

 

 

(a)

My obligations under this Agreement may not be modified or terminated, in whole
or in any part, except in a writing signed by the Company. Any waiver by the
Company of a breach of any provision of this Agreement will not operate or be
construed as a waiver of any subsequent breach.

 

 

(b)

Each provision of this Agreement will be treated as a separate and independent
clause, and the unenforceability of any one provision will in no way impair the
enforceability of any other provision. If any provision is held to be
unenforceable, such provision will be construed by the appropriate judicial body
by limiting or reducing it to the minimum extent necessary to make it legally
enforceable.

 

 

(c)

My obligations under this Agreement will survive the termination of my
employment, regardless of the manner of such termination. This Agreement will
inure to the benefit of and will be binding upon the successors and assigns of
the Company.

 

17

--------------------------------------------------------------------------------

 

 

 

(d)

I understand that the provisions of this Agreement are a material condition to
my employment and/or continued employment with the Company. I also understand
that this Agreement is not an employment contract, and nothing in this Agreement
creates any right to my continuous employment by the Company, or to my
employment for any particular term.

 

 

(e)

Any breach of this Agreement likely will cause irreparable harm to the Company
for which money damages could not reasonably or adequately compensate the
Company. Accordingly, I agree that the Company will be entitled to injunctive
relief to enforce this Agreement, in addition to damages and other available
remedies.

 

SIGNING THIS AGREEMENT CREATES IMPORTANT OBLIGATIONS OF TRUST AND AFFECTS THE
EMPLOYEE’S RIGHTS TO INVENTIONS THE EMPLOYEE MAY MAKE DURING HIS EMPLOYMENT.

 

Dated:

 

 

Employee Signature:

 

 

Employee Name:

   

Printed or typed

 

 

ACCEPTED AND AGREED TO:

IOTA COMMUNICATIONS, INC.

 

By:

   

    Authorized Signer

 

18